DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vandikas et al. (hereinafter ‘Vandikas’, Pub. No. 2020/0177957).

Regarding claims 1, 11 and 13, Vandikas teaches a system (with corresponding method) (Fig. 5) for identifying and processing overlapping content ([0071]; [0072]; [0189]), the system comprising one or more processors programmed with instructions to cause the one or more processors (Figs. 8a-8B; 9a-9b; 10a-10b, are components of the system and include these elements) to perform: 
receiving first user usage data and second user usage data indicative of user usage during consumption of a first content and of a second content, respectively (step 3, Fig. 5;  [0189]-[0204]);
([0189]-[0204]); 
determining potential content overlap between the first content and the second content based on a comparison of the first usage pattern and the second usage pattern ([0205]-[0213]); and 
performing an optimization operation based on the potential content overlap (the system optimizes the selection of interesting segments for the requesting user, [0209]-[0210], and can also optimize the encoding/caching for the user enjoyment, [0118]).  
For claim 11:
in response to the correlation determination, at least one of transmitting an alert ([0260]), configuring a playback operation of the first or second content ([0090]-[0093]), or reallocating the storage of the first and second content in a content store (optimized encoding/caching for the user enjoyment, [0118]).  

Regarding claims 2 and 14, Vandikas teaches wherein the usage data comprises user navigation data of the first and second content (302, Figs. 5 and 6; [0105]; [0132]; [0195]-[0195]).
	
	Regarding claims 3 and 15, Vandikas teaches wherein the user navigation data reflects at least one of the playing, replaying, seeking, scrubbing, pausing, forwarding, ([0062]-[0066]; [0105]; [0132]; [0191]-[0195]).

  Regarding claims 4 and 16, Vandikas teaches wherein the optimization operation comprises consolidating the storage of overlapping content in a shared location of computer memory ([0094]; [0118]).

Regarding claims 5 and 17, Vandikas teaches wherein the optimization comprises replay of the first content and second content using stored content from the shared location of computer memory (at least [0090]-[0093]; where the user can play the recommended sections).  

Regarding claims 6 and 18, Vandikas teaches wherein determining a usage pattern comprises identifying common usage activity across a plurality of user usage data around particular time segments of respective content ([0062]-[0066]; [0105]; [0132]; [0191]-[0195]).

Regarding claims 7, 12 and 19, Vandikas teaches wherein identifying common usage activity comprises analyzing the usage activity within a machine learning system, the machine learning system trained with samples of usage data corresponding to samples of content ([0007]; [0008]). 

([0122]-[0126]).

  Regarding claims 10 and 22, Vandikas teaches wherein at least one of the first and second usage patterns are stored in a database record associated with the respective first and second content ([0122]-[0126]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandikas et al. (hereinafter ‘Vandikas’, Pub. No. 2020/0177957) in view of Vantalon et al. (hereinafter ‘Vantalon’, Patent No. 10,812,846).

Regarding claims 8 and 20, although Vandikas teaches determining potential content overlap using machine learning system ([0007]; [0008]) to determine of an overlap based upon comparing patterns in the first and second usage patterns (the system optimizes the selection of interesting segments for the requesting user, [0209]-
However, in an analogous art, Vantalon teaches a system that uses artificial intelligence to optimize caching of content. The system analyzes behavior data and determines the likelihood for selection of a content. Upon the determination, the system caches the content to optimize resource utilization (col. 4 lines 15-25; line 55 to col 5 line 10; col. 9 line 11 to col. 10 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vandikas’ invention with Vantalon’s feature of determining the likelihood for the content to be selected for the benefit of optimizing resource utilization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR S PARRA/Primary Examiner, Art Unit 2421